DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the application filed 9 September 2019.
Claims 1-20 are pending. Claims 1, 15, and 20 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 September 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The examiner accepts the drawings filed 9 September 2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-8, 11, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abou Mahmoud et al. (US 9442923, patented 13 September 2016, hereafter Abou Mahmoud).
As per independent claim 1, Abou Mahmoud discloses a method performed by a computer system, the method comprising:
determining a source text content associated with a text element in a document, wherein the source text content is in a source language (column 1, line 52- column 2, line 10: Here, text in a spoken source language, as opposed to a computer language, is identified)
identifying a set of one or more target languages to which the source text content is to be translated (column 1, line 52- column 2, line 10: Here, a spoken target language is identified)
computing a reference length for the text element based upon the source language, the source text content, and the set of target languages (column 1, line 52- column 2, line 10)
determining that a length of the text element is less than the target length (column 1, line 52- column 2, line 10: Here, the target language has a target length. It is determined that the reference length defined by the area for displaying the translated text, is less than the target length)
responsive to determining that the length of the text element is less than the reference length, providing an indication that the length of the text element is less than the reference length (Figure 3, item 260; column 1, line 52- column 2, line 10: Here, the content after translation is displayed to the user within the area)
As per dependent claim 2, Abou Mahmoud discloses wherein computing, based upon the source language, the source text content, and the set of target languages, the reference length comprises:
generating a set of translations for the source text content by, for each target language in the set of target languages, generating a translation of the source text content in the target language (column 1, line 52- column 2, line 10)
determining, from the set of translations, a translation having a longest length (column 1, line 52- column 2, line 10: Here, the first translation is the longest and each additional translations are performed to condense the text in order to fit within the allotted space)
determining the reference length for the text element based upon the length of the translation with the longest length, wherein the reference length is long enough to fully contain the translation with the longest length within boundaries of the text element (Figure 3, item 260)
As per dependent claim 7, Abou Mahmoud discloses analyzing the document to identify a set of text elements contained within the document, the set of text elements including the text element with which the source text content is associated (column 4, lines 2-45).
As per dependent claim 8, Abou Mahmoud discloses wherein the providing the indication comprises one or more of: 
displaying a translated version of the source text content (Figure 3, item 260)
highlighting the text element or
displaying a bounding box around the text element
As per dependent claim 11, Abou Mahmoud discloses:
determining, for at least one target language in the set of one or more target languages, a target font for translation of the source text content (column 1, line 52- column 2, line 10)
wherein computing the reference length comprises using the target font to compute the reference length (column 1, line 52- column 2, line 10: Here, the font may be modified in order to fit the translated contents within the text area)
As per dependent claim 14, Abou Mahmoud discloses based on determining that the length of the text element is less than the reference length, modifying the length of the text element to be equal to or greater than the reference length (Figure 3; column 7, line 51- column 8, line 15: Here, once the content fits within the area, the contents are identified as being less than the reference length and displayed to a user).
As per independent claim 20, Abou Mahmoud discloses a non-transitory computer-readable medium having instructions stored thereon, the instructions executable by a processing device to perform operations comprising:
determining a source text content associated with a text element in a document, wherein the source text content is in a source language (column 1, line 52- column 2, line 10: Here, text in a spoken source language, as opposed to a computer language, is identified)
determining a set of one or more target languages to which the source text content is to be translated (column 1, line 52- column 2, line 10: Here, a spoken target language is identified)
determining a target font for the source text content (column 1, line 52- column 2, line 10)
determining a reference length for the text element based upon the source language, the source text content, the set of target languages, and the target font (column 1, line 52- column 2, line 10)
determining that a length of the text element is less than the target length (column 1, line 52- column 2, line 10: Here, the target language has a target length. It is determined that the reference length defined by the area for displaying the translated text, is less than the target length)
responsive to determining that the length of the text element is less than the reference length, providing an indication that the length of the text element is less than the reference length (Figure 3, item 260; column 1, line 52- column 2, line 10: Here, the content after translation is displayed to the user within the area)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Abou Mahmoud and further in view of Rich (US 2006/0287844, published 21 December 2006).
As per dependent claim 3, Abou Mahmoud discloses the limitations similar to those in claim 2, and the same rejection is incorporated herein. Abou Mahmoud, which is analogous to the claimed invention because it is directed toward translating text to fit within a display area, fails to specifically disclose setting the reference length to the length of the translation with the longest length. However, Rich, which is analogous to the claimed invention because it is directed toward performing multiple candidate translations, discloses setting the reference length to the length of the translation with the longest length (paragraph 0024). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Rich with Abou Mahmoud, with a reasonable expectation of success, as it would have allowed for identifying a worst-case length for a word. This would have allowed for modification of words based upon these worst-case lengths and enabled for performing additional translations and font changes in order to fit the translation within the space constraints.
As per dependent claim 4, Abou Mahmoud discloses the limitations similar to those in claim 2, and the same rejection is incorporated herein. Abou Mahmoud discloses determining additional lengths (column 1, line 52- column 2, line 10: Here, additional translations are performed to condense the translation to fit within the area). 
Abou Mahmoud, which is analogous to the claimed invention because it is directed toward translating text to fit within a display area, fails to specifically disclose setting the reference length to the length of the translation with the longest length. However, Rich, which is analogous to the claimed invention because it is directed toward performing multiple candidate translations, discloses setting the reference length to the length of the translation with the longest length (paragraph 0024). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Rich with Abou Mahmoud, with a reasonable expectation of success, as it would have allowed for identifying a worst-case length for a word. This would have allowed for modification of words based upon these worst-case lengths and enabled for performing additional translations and font changes in order to fit the translation within the space constraints.


Claims 5-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abou Mahmoud and further in view of Okajima et al. (US 4980829, patented 25 December 1990, hereafter Okajima).
As per dependent claim 5, Abou Mahmoud discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Abou Mahmoud discloses determining a reference length from the source text content, the source language, and the set of target languages (column 1, line 52- column 2, line 10). Abou Mahmoud fails to specifically disclose:
a trained machine learning model
responsive to providing the inputs, receiving a predictive length output by the machine learning model
determining the reference length for the text element based upon the predicted length
However, Okajima, which is analogous to the claimed invention because it is directed toward a language translation system using artificial intelligence, discloses:
a trained machine learning model (column 1, lines 43-54; column 3, lines 7-30)
responsive to providing the inputs, receiving a predictive length output by the machine learning model (column 7, line 67- column 8, line 24)
determining the reference length for the text element based upon the predicted length (column 7, line 67- column 8, line 24)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Okajima with Abou Mahmoud, with a reasonable expectation of success, as it would have enabled for performing translations based upon a predefined set of rules. This would have allowed for translating text contents based upon an artificial intelligence system.
As per dependent claim 6, Abou Mahmoud discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Abou Mahmoud discloses determining a reference length from the source text content, the source language, and the set of target languages (column 1, line 52- column 2, line 10). Abou Mahmoud fails to specifically disclose:
a trained machine learning model
responsive to providing the inputs, receiving a predictive length output by the plurality of machine learning model
determining the reference length for the text element based upon the predicted length
However, Okajima, which is analogous to the claimed invention because it is directed toward a language translation system using artificial intelligence, discloses:
a trained machine learning model (column 1, lines 43-54; column 3, lines 7-30)
responsive to providing the inputs, receiving a predictive length output by the plurality of machine learning model (column 5, lines 5-21; column 7, line 67- column 8, line 24: Here, the rules associated with a specific domain are applied)
determining the reference length for the text element based upon the predicted length (column 7, line 67- column 8, line 24)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Okajima with Abou Mahmoud, with a reasonable expectation of success, as it would have enabled for performing translations based upon a predefined set of rules. This would have allowed for translating text contents based upon an artificial intelligence system.
	With respect to claim 19, the applicant discloses the limitations substantially similar to those in claim 5. Claim 19 is similarly rejected.

Claims 9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Abou Mahmoud.
As per dependent claim 9, Abou Mahmoud discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Abou Mahmoud fails to specifically disclose wherein the providing the indication comprises displaying the text element in a particular color. However, the examiner takes official notice that visually indicating text by displaying it in a particular color was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Abou Mahmoud, with a reasonable expectation of success, as it would have allowed for visually indicating translated text. This would have enabled the user to easily identify the translated text.
As per independent claim 15, the applicant discloses the limitations substantially similar to those in claim 1, and the same rejection is incorporated herein. Additionally, Abou Mahmoud discloses a processor (Figure 1, item 20) and output device (Figure 1, item 10). 
Abou Mahmoud fails to specifically disclose a plug-in. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date that use of plug-ins provide a way to add functionality to browsers. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Abou Mahmoud, with a reasonable expectation of success, as it would have allowed for adding translation function to a document viewer. This would have provided a user with the advantage of having contents automatically translated and displayed within the viewer, while maintaining the display constraints and flow of a document.
As per dependent claim 16, the applicant discloses the limitations substantially similar to those in claim 1. Claim 15 is similarly rejected.
As per dependent claim 17, the applicant discloses the limitations substantially similar to those in claim 8. Claim 15 is similarly rejected.
As per dependent claim 18, the applicant discloses the limitations substantially similar to those in claim 2. Claim 18 is similarly rejected.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abou Mahmoud and further in view of McInnis (US 2016/0259850, published 8 September 2016).
As per dependent claim 10, Abou Mahmoud discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Abou Mahmoud fails to specifically disclose one of displaying the reference length proximal to the text element or displaying an amount by which the length of the text element is to be changed to satisfy the reference length. However, McInnis, which is analogous to the claimed invention because it is directed toward displaying an indication of text used/available, discloses displaying the reference length proximal to the text element (Figure 2; paragraph 0050). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined McInnis with Abou Mahmoud, with a reasonable expectation of success, as it would have enabled a user to easily identify the text used/available. This would have enabled him/her to easily identify the used/available space.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abou Mahmoud and further in view of Suzuki (US 2008/0150947, published 26 June 2008).
As per dependent claim 12, Abou Mahmoud discloses the limitations similar to those in claim 11, and the same rejection is incorporated herein. Abou Mahmoud disclose determining a target language and computing a reference length (column 1, line 52- column 2, line 10). Abou Mahmoud fails to specifically disclose determining a target font size and using the font size to compute placement of text within a display area.
However, Suzuki, which is analogous to the claimed invention because it is directed toward modifying font size to fit within a display area, discloses determining a target font size and using the font size to compute placement of text within a display area (paragraph 0029). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Suzuki with Abou Mahmoud, with a reasonable expectation of success, as it would have enabled for placement of additional textual content within a set display area. This would have enabled the user to display contents which cannot be further condensed into an area.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Abou Mahmoud and further in view of Cunningham et al. (US 107/0017642, published 19 January 2017, hereafter Cunningham).
As per dependent claim 13, Abou Mahmoud discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Abou Mahmoud discloses wherein determining the source text content is performed responsive to a request received from a user device (column 2, lines 49-67). Abou Mahmoud fails to specifically disclose:
the method further comprising determining a geographical location for the user device
wherein identifying the set of one or more target languages comprises determining at least one target language based upon the geographical location of the user device
However, Cunningham, which is analogous to the claimed invention because it is directed toward determining a geographical location of a user device and performing translations, discloses:
the method further comprising determining a geographical location for the user device (paragraph 0155)
wherein identifying the set of one or more target languages comprises determining at least one target language based upon the geographical location of the user device (paragraph 0155)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Cunningham with Abou Mahmoud, with a reasonable expectation of success, as it would have enabled a user to receive regional translations based upon a user’s location. This would have enabled the user to receive regional based translation in order to more accurately reflect the user’s current location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144